DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 23 November 2021.
Claims 1, 5-8, 10-12, 16-17, 19-20, 22, 25 have been amended. 
Claims 2, 4, 18 have been canceled.
Claims 1, 3, 5-17, 19-25 are currently pending and have been examined.
Claims 1, 3, 5-17, 19-25 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 1, Applicant submits that the recited claims cannot be practically performed by a human, and are not a mental process.  Examiner respectfully disagrees.
The claims disclose “determining real-time transactional patterns of the user and a set of contextual information associated with an event;” “determining a subset of viable payment options from the set of payment options based on the set of information and the set of contextual information,” “ generating a comparative analysis of the set of terms associated with each of the viable payment options and the amount associated with the data exchange request, wherein the comparative analysis comprises, for each payment option, querying one or more See 84 Fed. Reg. at 52 n.14 (“If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.”); see also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”), quoted in 84 Fed. Reg. at 52 n.14.
The claim recites an abstract idea.
Under Step 2A Prong 1, Applicant submits that the claims are not directed to an abstract idea.  Examiner respectfully disagrees.
The claims are directed to a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (notably following rules or instructions).  Analyzing Joe’s spending habits and selecting a first payment option 
The claim recites an abstract idea.
Applicant submits that the claims include significantly more than the alleged abstract idea.  Examiner respectfully disagrees. 
Applicant argues that the claims recite specific steps rather than mere results.  Specifically, Applicant argues that the present claims recite details of how a solution to a problem is accomplished, rather than reciting only the idea of a solution to an outcome. 
The claims disclose a solution to a business problem: selecting a relatively higher ranked payment option from a subset of viable payment options based on real-time transactional patterns of the user and contextual information.  However, the claims need to disclose a technical solution to a technical problem.  Gathering data, analyzing data, and producing a result based on the analysis of that data is not enough to overcome 35 USC § 101, which is what the present claims disclose.   
For example, the claims are not directed to an improvement in computer functionality.  The analyzing is done with a generic processor and the processor is not doing anything that a processor could not do before.  The present claims use generic computer components and generic computer functionality to analyze financial information (i.e., data) to draw conclusions about that content, and to automatically select a relatively higher ranked payment option. 
Considering the claim as a whole, then, the present claims lack a technical solution to a technical problem.  Claim 1 as a whole merely uses instructions to implement the abstract idea See 84 Fed. Reg. at 55. Rather, claim 1 recites an abstract ideas as identified in Step 2A Step 1, and none of the limitations integrates the judicial exception into a practical application.  
Therefore, because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.  The arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1, 3, 5-17, 19-25 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-17, 19-25 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claims 1, 7, and 12 are directed to a system comprising a series of components and Claim 17 is directed to a method comprising a series of steps.  Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-20, the independent claims (Claims 1, 7, 12, and 17) are directed, in part receiving a data exchange request for a transaction, the data exchange request associated with a set of information comprising an amount associated with the data exchange request, wherein the data exchange request is associated with an identifier that identifies a user and a first payment option, and wherein the identifier comprises an account identifier and the data exchange request comprises a transaction request; determining real-time transactional patterns of the user and a set of contextual information associated with an event that is at least a partial cause of the data exchange request ; determining a subset of viable payment options from a set of payment options based on a set of information, a set of terms, and the set of contextual information, wherein the set of information comprises a set of transaction information; generating a comparative analysis of the set of terms associated with each of the viable payment options and the amount associated with the data exchange request, comprising generating a score for each of the viable payment options based on the set of terms of each of the set of payment options and the amount associated with the data exchange request, wherein the comparative analysis comprises, for each payment option, determining whether one or more upcoming transactions take priority over the transaction; automatically selecting, based on the comparative analysis and without user input, a second payment option, different from the first payment option, from the subset of viable payment options for use in executing the data exchange request, wherein selecting a particular payment option from the subset of the viable payment options comprises automatically, without user input, selecting a relatively higher ranked payment option from the subset of viable payment options that is aligned with the real-time transactional patterns of the user; and dynamically adjusting execution and automatically enacting settlement of the transaction from using the first payment option to using the second payment option without user input.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when the system evaluates the contextual information and payment options in order to conduct a comparative analysis;  judgement and opinion occur when the system runs through a list of payment options and sets forth a list of viable payment options; business relations and legal obligations occur when a user decides to execute the transaction using the payment option the system determined had the highest score; and managing relationships occurs as the system follows to determine whether one or more upcoming transactions take priority over the transaction to follow rules.  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “a system,” “a computerized method,” “a memory,” “a hardware processor, “a storage device,” “instructions,” “a computing device,” “financial systems,” and “a repository” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a processor to collect data amount, compare the data, and categorize the data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to compare data and output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 3, 5-6, 8-11, 13-16, and 19-25 are directed to types of information that is collected for the system to determine the most viable payment option.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-17, 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US 2014/0129357 A1) hereinafter Goodwin, in view of Cataline et al. (US 8,285,641 B2) hereinafter Cataline, in view of Lichterman et al. (US 2013/0204728 A1) hereinafter Lichterman.
Claims 1, 12, 17
Goodwin discloses the following limitations:
 (Currently Amended) A system comprising: a memory storing instructions; at least one hardware processor interoperably coupled with the memory, wherein the instructions instruct the at least one hardware processor to perform operations comprising: receiving a data exchange request for a transaction, the data exchange request associated with a set of information comprising an amount associated with the data exchange request, wherein the data exchange request is associated with an identifier that identifies a user and a first payment option, and wherein the identifier comprises an account identifier and the data exchange request comprises a transaction request;  (see at least [0006] [0026] [0050] 0070] [0035] [0036] [0048] [0058] [0072] [0074] [0082]-[0092] [0162] [0031] [0043] [0036] [0028] [0044] [0108].  Goodwin discloses an intelligent payment system that receives a payment request and considers all data input and rules in order to recommend a best payment method to use for a transaction.  Goodwin discloses the intelligent payment system receives a payment request that contains transaction information, such as an amount of a transaction.  User information is gathered from the payment request and any preferred payment method rules are gathered from stored data information on the user (e.g., some users prefer a specific payment method for a specific type of transaction, or prefer a specific payment method for transactions during a specific time, etc.).
determining real-time transactional patterns of the user and a set of contextual information associated with an event that is at least a partial cause of the data exchange request; (see at least [0009] [0163] [0082] [0009] [0025] [0026] [0031] [0034]  [0036]-[0039] [0041] [0042] [0048] [0050] [0058] [0075] [0080] [0081] [0104] [0108] [0111]-[0138] [0158]-[0161] [163]-[0164] [0154] [0163].  Goodwin discloses the intelligent payment system uses historical usage patterns and previous payment evaluation and criteria when analyzing which is the best payment method to use for a transaction.  In addition, Goodwin discloses that the intelligent 
retrieving, from a storage device, a set of payment options associated with the user, each payment option of the set of payment options being associated with a set of terms, the storage device being remotely located from the at least one hardware processor,  the set of payment options comprising the first payment option; (see at least [0031] [0041]-[0044] [0036] [0028] [0035] [0038]-[0040] [0054].  Goodwin discloses loading, from a data storage associated with the intelligent payment system, a set of payment methods that the user has inputted data and saved, therefore may be used transactions.  Goodwin discloses the intelligent payment storage also gathers information on each payment method, such as any account limits, if the user has set any preferences of a specific payment method to use at a specific merchant location, etc.).
etermining a subset of viable payment options from the set of payment options based on the set of information and the set of contextual information, wherein the set of information comprises a set of transaction information;   (see at least [0075] –[0077] [0074] [0082]-[0092] [0107] [0108] [0110] [0073] [0072] [0067] [0068] .  Goodwin discloses the stored data module 
generating a comparative analysis of the set of terms associated with each of the viable payment options and the amount associated with the data exchange request, wherein the comparative analysis comprises, for each payment ption, querying one or more financial systems to automatically determine whether one or more upcoming transactions take priority over the transaction;  (see at least [0107] [0108] [0110] [0111]-[0132] [0027] [0036] [0152] [0102] [0094] [0072] [0027] [0095]-[0102].  Goodwin disclose the payment decision engine analyzes the data and information provided by various sources in order to analyze the plethora of payment methods and score each payment method in order to produce a ranking list of best to worst payment methods. Goodwin also discloses the intelligent system communicates with the financial institutions to acquire updates on variables that affect payment choices.  These data from the financial institutions can be additional input to data that is collected and stored in the remote server.).
automatically selecting, based on the comparative analysis and without user input, a second payment option, different from the first payment option, from the subset of viable payment options for use in executing the data exchange request, wherein selecting a particular payment option from the subset of the viable payment options comprises automatically, without user input, selecting a relatively higher ranked payment option from the subset of viable payment options that is aligned with the real-time transactional patterns of the user; (see at least [0107] [0108] [0110] [0094]-[0102] [0102] [0072] [0152] [0031] [0043] [0036] [0028] [0044] [0054][0046] [0061] [0070] [00111]-[0132][0082]-[0092] [0095]-[0102].  Goodwin discloses that 
dynamically adjust execution and automatically enact settlement of the transaction from using the first payment option to using the second payment option without user input.  (see at least [0102] [0061] [0056] [0063].  Goodwin discloses once the recommended payment method is selected, the user can set the intelligent payment system to automatically/without user input process the transaction with the recommended payment method to complete the payment transaction.).

Goodwin discloses the limitations shown above.  Goodwin fails to specifically disclose querying financial institutions to determine whether one or more upcoming transactions takes priority over the transaction.
However, Cataline discloses the following limitations:
generating a comparative analysis of the set of terms associated with each of the viable payment options and the amount associated with the data exchange request, wherein the comparative analysis comprises, for each payment ption, querying one or more financial systems to automatically determine whether one or more upcoming transactions take priority over the transaction; (see at least 1:17—22; 3:16-35; 3:50-4:33.  Cataline discloses a system and method for selectively scheduling payments and other transactions (bill pay) from a variety 
automatically selecting, based on the comparative analysis and without user input, a second payment option, different from the first payment option, from the subset of viable payment options for use in executing the data exchange request, wherein selecting a particular payment option from the subset of the viable payment options comprises automatically, without user input, selecting a relatively higher ranked payment option from the subset of viable payment options that is aligned with the real-time transactional patterns of the user; dynamically adjust execution and automatically enact settlement of the transaction from using the first payment option to using the second payment option without user input.   (see at least 2:41-60; 3:41-4:33; 6:25-40; 6:12-7:53.  Cataline discloses arranging the best available delivery mechanisms to satisfy the scheduled payment obligations automatically.  Cataline also discloses examining the schedule of payments that need to be made in the future in order to determine which payment method to use to ensure there are enough funds.  Also, a user may decide to pay a bill the day before it is due; therefore, the payment system has a calendar of due dates for each bill.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent payment system of Goodwin to incorporate the teachings of Cataline and specifically disclose querying financial institutions to determine whether one or more upcoming transactions takes priority over the transaction because doing so would help optimize the timing and technique (payment method) used to effect various payment. (see at least Cataline 2:41-60)

Goodwin/Cataline disclose the limitations shown above.  Goodwin/Cataline fail to specifically disclose determining real-time transactional patterns of the user.  

determining real-time transactional patterns of the user and a set of contextual information associated with an event that is at least a partial cause of the data exchange request;  (see at least [0003] [0008] [0030] [0031] [0034] [0036] [0038]-[0041] .  Lichterman discloses analyzing user spending predictions, location data, current promotions, user spending habits, consumer behaviors, goods purchased, the method that leaves the user with the most money, and transaction amount when determining which payment methods are still viable and in order to recommend an optimal payment method to use for a specific transaction.). 
selecting a relatively higher ranked payment option from the subset of viable payment options that is aligned with the real-time transactional patterns of the user; (see at least [0003] [0008] [0030] [0031] [0034] [0036] [0038]-[0041] .  Lichterman discloses analyzing user spending predictions, location data, current promotions, user spending habits, consumer behaviors, goods purchased, the method that leaves the user with the most money, and transaction amount when determining which payment methods are still viable and in order to recommend an optimal payment method to use for a specific transaction.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent payment system of Goodwin/Cataline to incorporate the teachings of Lichterman and specifically disclose determining real-time transactional patterns of the user because doing so would help a user determine which of the many payment methods would be most optimized and advantageous to use for a particular transaction based on rewards, user’s spending habits and money available, location, amounts, and promotions. (see at least Lichterman [0003] [0006] [0008] [0038]-[0041] [0034] [0036]).

Claim 3

 (Previously Presented) The system of claim 1, wherein the comparative analysis is based at least on the set of transaction information, the set of contextual information, and terms of the viable payment options.   (see at least [0082]-[0092] [0105] [0111] [0164] [0082] [0052] [0070][0035] [0161] [0043] [0031] [0036] [0028] [0044] [0054] [0036] [0038]-[0040] [0044] [0041] [0042] [0072] [0067] [0068] [0073] .  Goodwin discloses the payment request may include information on the contents of the transaction, such as the item description(s) or item brand(s), the merchant ID, the user information, and payment method information.).

Claim 6
Goodwin/Cataline/Lichterman discloses the limitations shown above.  Further, Goodwin discloses:
(Currently Amended) The system of claim 1, wherein the set of contextual information omprises data related to historical spending patterns of the user included in the real-time transactional patterns of the user, wherein the data related to the historical spending patterns is used in the comparative analysis.  (see at least [0009] [0163].  Goodwin discloses the intelligent payment system uses historical usage patterns and previous payment evaluation and criteria when analyzing which is the best payment method to use for a transaction.).

Goodwin/Cataline/Lichterman disclose the limitations shown above.  Lichterman specifically discloses determining real-time transactional patterns of the user:
 (Currently Amended) The system of claim 1, wherein the set of contextual information omprises data related to historical spending patterns of the user included in the real-time transactional patterns of the user. (see at least [0003] [0008] [0030] [0031] [0034] [0036] [0038]-[0041] .  Lichterman discloses analyzing user spending predictions, location data, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent payment system of Goodwin/Cataline/Lichterman  to incorporate the teachings of Lichterman and specifically disclose determining real-time transactional patterns of the user because doing so would help a user determine which of the many payment methods would be most optimized and advantageous to use for a particular transaction based on rewards, user’s spending habits and money available, location, amounts, and promotions. (see at least Lichterman [0003] [0006] [0008] [0038]-[0041] [0034] [0036]).

Claim 7
Goodwin discloses the following limitations:
  (Currently Amended) A system comprising: a memory storing instructions; at least one hardware processor interoperably coupled with the memory, wherein the instructions instruct the at least one hardware processor to perform operations comprising : receiving a data exchange request, the exchange request associated with a set of information comprising an amount associated with the data exchange request, wherein the data exchange request is associated with an identifier that identifies a user and a first payment option, and wherein the identifier comprises an account identifier and the data exchange request comprises a transaction request;(see at least [0006] [0026] [0050] 0070] [0035] [0036] [0048] [0058] [0072] [0074] [0082]-[0092] [0162] [0031] [0043] [0036] [0028] [0044].  Goodwin discloses an 
 determining real-time transactional patterns of the user and a set of contextual information associated with an event that is at least a partial cause of the data exchange request; (see at least [0009] [0163] [0082] [0009] [0025] [0026] [0031] [0034] [0039] [0041] [0042] [0048] [0050] [0058] [0075] [0080] [0081] [0104] [0154] [0163].  Goodwin discloses the intelligent payment system uses historical usage patterns and previous payment evaluation and criteria when analyzing which is the best payment method to use for a transaction.).  Goodwin also discloses the intelligent payment system uses geographic location obtained through a global positioning system (GPS) when evaluating criteria for determining a best payment method.  Goodwin also discloses that the payment request includes information that answers the question: “Where is the transaction?”).
 retrieving, from a storage device, a set of payment options associated with the user, each payment option of the set of payment options being associated with a set of terms, the storage device being remotely located from the at least one hardware processor,  the set of payment options comprising the first payment option;  (see at least [0031] [0041]-[0044] [0036] [0028] [0035] [0038]-[0040] 0054] .  Goodwin discloses loading, from a data storage associated with the intelligent payment system, a set of payment methods that the user has inputted data and 
etermining a subset of viable payment options from the set of payment options based on the set of information and the set of contextual information, wherein the set of information comprises a set of transaction information;  (see at least [0075] –[0077] [0074] [0082]-[0092] [0107] [0108] [0110] [0073] [0072] [0067] [0068] .  Goodwin discloses the stored data module gathers information related to the user, available payment methods, and data to send to the payment decision engine.  The payment decision engine analyzes all of the collected data information in order to determine a best payment method and a list of best to worst payment methods depending on incentive, offer, etc.). 
generating a comparative analysis of the set of terms associated with each of the set of payment options and the amount associated with the data exchange request, wherein the comparative analysis comprises, for each payment ption, querying one or more financial systems to automatically determine whether one or more upcoming transactions take priority over the transaction; and  (see at least [0107] [0108] [0110] [0111]-[0132] [0027] [0036] [0152] [0102] [0094]-[0102] [0072] [0027] .  Goodwin disclose the payment decision engine analyzes the data and information provided by various sources in order to analyze the plethora of payment methods and score each payment method in order to produce a ranking list of best to worst payment methods. Goodwin also discloses the intelligent system communicates with the financial institutions to acquire updates on variables that affect payment choices.  These data from the financial institutions can be additional input to data that is collected and stored in the remote server.). 
automatically selecting, based on the comparative analysis and without user input, a second payment option, different from the first payment option, from the subset of viable payment options for use in executing the data exchange request, wherein selecting a particular payment option from the subset of the viable payment options comprises automatically, without user input, selecting a relatively higher ranked payment option from the subset of viable payment options that is aligned with the real-time transactional patterns  of the user,  (see at least [0107] [0108] [0110] [0094]-[0102] [0072] [0152] [0031] [0043] [0036] [0028] [0044] [0054] [0095] [0046] [0061] [0070] [0102] [00111]-[0132][0082]-[0092].  Goodwin discloses that the user may have set a preferred payment method (i.e., first payment option) to use for a particular merchant.  However, the user may also set the rules that if a payment method ranks higher (i.e., recommended payment method/second payment option) than the preferred payment method, then to automatically select the recommended payment method for the transaction.  The intelligent payment system outputs a prioritized list of payment methods in order of best to worst based on all the data collected (loyalty programs, points, etc.). 

Goodwin discloses the limitations shown above.  Goodwin fails to specifically disclose a calendar is used during the analysis.
However, Cataline discloses the following limitations:
generating a comparative analysis of the set of terms associated with each of the set of payment options and the amount associated with the data exchange request, wherein the comparative analysis comprises, for each payment ption, querying one or more financial systems to automatically determine whether one or more upcoming transactions take priority over the transaction; and (see at least 1:17—22; 3:16-35; 3:50-4:33.  Cataline discloses a system and method for selectively scheduling payments and other transactions (bill pay) from a 
automatically selecting, based on the comparative analysis and without user input, a second payment option, different from the first payment option, from the subset of viable payment options for use in executing the data exchange request, wherein selecting a particular payment option from the subset of the viable payment options comprises automatically, without user input, selecting a relatively higher ranked payment option from the subset of viable payment options that is aligned with the real-time transactional patterns  of the user, wherein the set of contextual information comprises data associated with a calendar of the user, and wherein the data associated with the calendar of the user is provided by a computing device associated with the user and used in the comparative analysis. (see at least 2:41-60; 3:41-4:33; 6:25-40; 6:12-7:53.  Cataline discloses arranging the best available delivery mechanisms to satisfy the scheduled payment obligations automatically.  Cataline also discloses examining the schedule of payments that need to be made in the future in order to determine which payment method to use to ensure there are enough funds.  Also, a user may decide to pay a bill the day before it is due; therefore, the payment system has a calendar of due dates for each bill.).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent payment system of Goodwin to incorporate the teachings of Cataline and specifically disclose that a calendar is part of the contextual information because doing so would help optimize the timing and technique (payment method) used to effect various payment. (see at least Cataline 2:41-60)

Goodwin/Cataline disclose the limitations shown above.  Goodwin/Cataline fail to specifically disclose determining real-time transactional patterns of the user.  

 determining real-time transactional patterns of the user and a set of contextual information associated with an event that is at least a partial cause of the data exchange request; (see at least [0003] [0008] [0030] [0031] [0034] [0036] [0038]-[0041] .  Lichterman discloses analyzing user spending predictions, location data, current promotions, user spending habits, consumer behaviors, goods purchased, the method that leaves the user with the most money, and transaction amount when determining which payment methods are still viable and in order to recommend an optimal payment method to use for a specific transaction.). 
selecting a relatively higher ranked payment option from the subset of viable payment options that is aligned with the real-time transactional patterns  of the user, (see at least [0003] [0008] [0030] [0031] [0034] [0036] [0038]-[0041] .  Lichterman discloses analyzing user spending predictions, location data, current promotions, user spending habits, consumer behaviors, goods purchased, the method that leaves the user with the most money, and transaction amount when determining which payment methods are still viable and in order to recommend an optimal payment method to use for a specific transaction.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent payment system of Goodwin/Cataline to incorporate the teachings of Lichterman and specifically disclose determining real-time transactional patterns of the user because doing so would help a user determine which of the many payment methods would be most optimized and advantageous to use for a particular transaction based on rewards, user’s spending habits and money available, location, amounts, and promotions. (see at least Lichterman [0003] [0006] [0008] [0038]-[0041] [0034] [0036]).

Claim 8

 (Currently Amended) The system of claim 1wherein the set of contextual information comprises a geographical location of the user associated with the account identifier at a transaction time identified in the set of transaction information or a geographical location of a provider associated with the transaction request at the transaction time identified in the set of transaction information. (see at least [0009] [0025] [0026] 0031] [0034] [0039] [0041] [0042] [0048] [0050] [0058] [0075] [0080] [0081] [0104] [0154] [0163].  Goodwin discloses the intelligent payment system uses geographic location obtained through a global positioning system (GPS) when evaluating criteria for determining a best payment method.).

Claim 9
Goodwin/Cataline/Lichterman discloses the limitations shown above.  Further, Goodwin discloses:
 (Original) The system of claim 8, wherein the geographic location is included in the set of transaction information.  (see at least [0084] [0009] [0025] [0026] [0031] [0034] [0039] [0041] [0042] [0048] [0050] [0058] [0075] [0080] [0081] [0104] [0154] [0163].  Goodwin discloses the intelligent payment system uses geographic location obtained through a global positioning system (GPS) when evaluating criteria for determining a best payment method.  Goodwin also discloses that the payment request includes information that answers the question: “Where is the transaction?”).

Claim 10
Goodwin/Cataline/Lichterman discloses the limitations shown above.  Further, Goodwin discloses:
 (Currently Amended) The system of claim 1, wherein the set of transaction information comprises one or more items included in the transaction, and two or more parties associated with the transaction.  (see at least [0082]-[0092] [0105] [0111] [0164] [0082] [0052] [0070][0035].  Goodwin discloses the payment request may include information on the contents of the transaction, such as the item description(s) or item brand(s), the merchant ID, and the user information.).

Claim 11
Goodwin/Cataline/Lichterman discloses the limitations shown above.  Further, Goodwin discloses:
 (Currently Amended) The system of claim 1, wherein the set of terms associated with a particular payment option comprises  an annual percentage rate, a promotional annual percentage rate and the term of the promotional annual percentage rate, loyalty program information and restrictions, account restrictions, product account limits, and account balances.  (see at least [0037]-[0039][0133] [0075]-[0078] [0080] [0081] [0110] [0133] [0149] [0028].  Goodman discloses information is collected on the plethora of payment methods that the user inputs to use, such as available credit or balance limits on accounts, loyalty card information, promotional card information, and rate information.). 

Claim 13
Goodwin/Cataline/Lichterman discloses the limitations shown above.  Further, Goodwin discloses:
 (Previously Presented) The system of claim 1 wherein the set of potential payment options associated with the account identifier include a first potential payment option associated with a first financial institution and a second potential payment option associated with a second financial institution.  (see at least Figure 4C [0108] [0040][0074] [0075].  Goodwin discloses displaying multiple payment methods, each of which may be associated with a different financial institution.  For example, the intelligent payment system may display the best to 

Claim 14
Goodwin/Cataline/Lichterman discloses the limitations shown above.  Further, Goodwin discloses:
 (Previously Presented) The system of claim 1, wherein determining the subset of viable payment options from the set of potential payment options based on the set of transaction information and the set of contextual information comprises: transmitting a subset of the transaction and contextual information associated with the transaction request to each financial institution associated with one of the potential payment options; and receiving an indication of viability from the financial institutions for each potential payment option corresponding to that financial institution. (see at least [0027] [0036].  Goodwin discloses the intelligent system communicates with the financial institutions to acquire updates on variables that affect payment choices.  These data from the financial institutions can be additional input to data that is collected and stored in the remote server.).

Claim 15
Goodwin/Cataline/Lichterman discloses the limitations shown above.  Cataline specifically discloses the payment options include credit card accounts, lines of credits, or other accounts or facilities which may act as a source of funds
 (Previously Presented) The system of claim 1, wherein the payments options include a debit payment, a credit card payment, an installment loan, a charge card, a line of credit, a home equity line of credit, and a personal loan.  (see at least column 3 lines 28-34.  Cataline discloses the payment initiator may schedule those funds transfer from a variety of source accounts, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent payment system Goodwin/Cataline/Lichterman to incorporate the teachings of Cataline and specifically disclose the payment options include credit card accounts, lines of credits, or other accounts or facilities which may act as a source of funds because doing so would help optimize the timing and technique (payment method) used to effect various payment. (see at least Cataline 2:41-60) 

Claim 16
Goodwin/Cataline/Lichterman discloses the limitations shown above.  Further, Goodwin discloses:
  (Currently Amended) The system of claim 1, wherein the storage device comprises a plurality of storage devices, associated with at least one financial institution associated with at least one of the set of potential payment options.  (see at least [0027][0036].  Goodwin discloses the intelligent system communicates with the financial institutions to acquire updates on variables that affect payment choices.  These data from the financial institutions can be additional input to data that is collected and stored in the remote server.). 

Claim 19
Goodwin/Cataline discloses the limitations shown above.  Further, Goodwin discloses:
(Currently Amended) The method of claim 17, wherein the set of contextual information comprises at least one of data related to historical spending patterns of the user associated with the account identifier, wherein the data related to the historical spending patterns is used in the comparative analysis of the subset of viable payment options; (see at least [0009] [0163].  
a geographical location of a user associated with the account identifier at a transaction time identified in the set of transaction information or a geographical location of a provider associated with the transaction request at the transaction time identified in the set of transaction information (see at least [0082] [0009] [0025] [0026] [0031] [0034] [0039] [0041] [0042] [0048] [0050] [0058] [0075] [0080] [0081] [0104] [0154] [0163].  Goodwin discloses the intelligent payment system uses geographic location obtained through a global positioning system (GPS) when evaluating criteria for determining a best payment method.  Goodwin also discloses that the payment request includes information that answers the question: “Where is the transaction?”).

Goodwin/Cataline/Lichterman discloses the limitations shown above.  Cataline specifically discloses a calendar is used during the analysis:
data associated with a calendar of a user associated with the account identifier, wherein the data associated with the calendar of the user is used in the comparative analysis of the viable payment options; and (see at least 2:41-60; 6:41-49; 7:41-53.  Cataline discloses examining the schedule of payments that need to be made in the future in order to determine which payment method to use to ensure there are enough funds.  Also, a user may decide to pay a bill the day before it is due; therefore, the payment system has a calendar of due dates for each bill.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent payment system of Goodwin/Cataline/Lichterman to incorporate the teachings of Cataline and specifically disclose the 

Claim 20
Goodwin/Cataline/Lichterman discloses the limitations shown above.  Further, Goodwin discloses:
 (Currently Amended) The method of claim 17, wherein generating the comparative analysis comprises generating a relative score to each of the subset of viable payment options, and wherein selecting the particular payment option from the subset of viable payment options for use in settling the transaction request comprises: identifying a user device associated with the account identifier; (see at least [0026].  Goodwin discloses the intelligent payment system may reside on the user’s electronic device.). 
 transmitting a request for selection of the particular payment option from at least a portion of the subset of viable payment options, wherein the request for selection comprises the relative score associated with each of the viable payment options in the subset of viable payment options in the portion of the subset of viable payment options; (see at least [0107][0108] [0110] [0094]-[0102] [0072][0152].  Goodwin discloses that the GUI may provide details as to the criteria or factors used to determine the relative or comparative ranking, scoring, and ordering of the payment methods.).
receiving, in response to the transmitted request, an indication of a user selection of a particular payment; and selecting the particular payment selected by the user to settle the transaction request.  (see at least [0054] [0062] [0102] .  Goodwin discloses that the user may manually override a payment method recommendation.). 

Claim 21
Goodwin/Cataline/Lichterman discloses the limitations shown above.  Cataline specifically discloses upcoming transactions comprise a scheduled payment or recurring charge:
 (Previously Presented) The system of claim 1, wherein the one or more upcoming transactions comprise a scheduled payment or a recurring charge.  (see at least 3:16-27; 3:35-40.  Cataline discloses the payment system may schedule electronic payments to a mortgage account, a car finance or lease account, credit card or merchant card account, utility accounts, or other accounts for onetime or recurring funds transfer.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent payment system Goodwin/Cataline/Lichterman to incorporate the teachings of Cataline and specifically disclose upcoming transactions comprise a scheduled payment or recurring charge because doing so would help optimize the timing and technique (payment method) used to effect various payment. (see at least Cataline 2:41-60)
		
Claim 22
Goodwin/Cataline/Lichterman discloses the limitations shown above.  Further, Goodwin discloses:
(Currently Amended) The system of claim 1, wherein generating a comparative analysis of the set of terms associated with each paymentption and the amount associated with the data exchange request comprises determining, for each of the payment options, whether additional credit is available or offered.  (see at least [0037] [0038].  Goodwin discloses the user defines available credit or balance limits on each payment method.). 

Claim 23
Goodwin/Cataline/Lichterman discloses the limitations shown above.  Further, Goodwin discloses:
(Previously Presented) The system of claim 1, wherein the first payment option is preregistered such that the data exchange request is forwarded upon receipt to a middleware decision engine system that calculates particular terms and conditions to use for the data exchange request. (see at least [0031] [0041]-[0044] [0036] [0028] [0035] [0038]-[0040] 0054] [0075] –[0077] [0074] [0082]-[0092] [0108] [0110] [0073] [0072] [0067] [0068] [0107] [0108] [0110] [0111]-[0132] [0027] [0036] [0152] [0102] [0094]-[0102][0072] [0027] .  Goodwin discloses the user inputs all available payment methods to be used during decision-making.  Goodwin discloses a data storage stores all the payment method information, rules for each payment method, any preferred payment methods for specific transections, etc.  The data will be forwarded to the decision-making engine to analyze the rules, payment method terms, etc., in order to rank each payment method and produce a list of best to worst payment methods and a recommended payment method for each transaction.). 

Claim 24
Goodwin/Cataline/Lichterman discloses the limitations shown above.  Further, Goodwin discloses:
 (Previously Presented) The system of claim 1, wherein the subset of viable payment options comprises a first option associated with a first financial institution and a second option associated with a second, different financial institution.  (see at least Figure 4C [0108] [0040][0074] [0075].  Goodwin discloses displaying multiple payment methods, each of which may be associated with a different financial institution.  For example, the intelligent payment system may display the best to worst payment methods to be: Citibank Plus Visa, Krisflyer Gold Amex, NAB MasterCard – each is associated with a different financial institution.).

Claim 25

(Currently Amended) The system of claim 1, wherein, for each payment option, querying one or more financial systems to automatically determine whether one or more upcoming transactions take priority over the transaction comprises analyzing expected future activity associated with the particular payment option, comprising determining whether any upcoming scheduled or /potential event would reduce a balance of the particular payment option or available credit such that the particular payment option cannot be used.  (see at least 2:41-60; 6:41-49; 7:41-53.  Cataline discloses examining the schedule of payments that need to be made in the future in order to determine which payment method to use to ensure there are enough funds.  Also, a user may decide to pay a bill the day before it is due; therefore, the payment system has a calendar of due dates for each bill.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent payment system of Goodwin/Cataline/Lichterman to incorporate the teachings of Cataline and specifically disclose analyzing future activity and determining whether any upcoming scheduled events would reduce a balance such that an option cannot be used because doing so would help optimize the timing and technique (payment method) used to effect various payment. (see at least Cataline 2:41-60).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US 2014/0129357 A1) hereinafter Goodwin, in view of Cataline et al. (US 8,285,641 B2) hereinafter Cataline, in view of Lichterman et al. (US 2013/0204728 A1) hereinafter Lichterman, in view of Barakat et al. (US 2019/0325448 A1) hereinafter Barakat.
Claim 5
Goodwin/Cataline/Lichterman discloses the limitations shown above.  Goodwin/Cataline/Lichterman fail to specifically disclose accessing information from a social media account. Yet, Barakat discloses the following limitations:
 (Currently Amended) The system of claim 1 wherein determining the set of contextual information associated with the transaction request includes accessing information from a social media account that is external to the transaction. (see at least [0018]-[0034] [0024] [0009].   Barakat discloses obtaining social user messages generated by a user on a social media site, parsing the words to read the context, and analyze the posts to determine if a payment is to be made and helping recommend a payment based on the event in the social media post.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent payment system of Goodwin/Cataline/Lichterman to incorporate the teachings of Barakat and specifically disclose accessing information from a social media account because doing so would help ensure the user completes payment when he said he will for an event (see at least Barakat [0018]-[0034] [0024] [0009]). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.L.L./Examiner, Art Unit 3691            

/HANI M KAZIMI/Primary Examiner, Art Unit 3691